273 F.2d 959
UNITED STATES of America ex rel. Albert SPADER, Appellant,v.David N. MYERS, Superintendent, State Penitentiary,Graterford, Pennsylvania.
No. 12971.
United States Court of Appeals Third Circuit.
Submitted Jan. 18, 1960.Decided Jan. 29, 1960.

Appeal from United States District Court for the Eastern District of Pennsylvania; J. Cullen Ganey, Judge.
Albert Spader, pro se.
Domenick Vitullo, Paul M. Chalfin, Victor H. Blanc, Philadelphia, Pa.  (Paul M. Chalfin, First Asst. Dist. Atty., Victor H. Blanc, Dist. Atty., Philadelphia, Pa., on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the District Court for the Eastern District of Pennsylvania denying the relator a writ of habeas corpus.  The trial judge had originally denied the writ on the ground that Spader had not exhausted his state remedies.  Following this denial Spader brought another petition for the writ alleging that prison officials were interfering with his right to petition.  A hearing was held on this issue and the court specifically found 'that the State authorities are not preventing the applicant from filing a petition for a writ of certiorari with the Supreme Court of the United States.'  (May 29, 1959).


2
We find nothing in what has been presented to us to cause the writ to be granted.  The judgment of the district court will be affimed.  The motion by the relator for personal appearance before this Court will be denied.  Likewise denied is his application for a transcript which was earlier denied by this Court.